                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WALLY L. WEST,

               Plaintiff,

        v.                                          Case No. 3:16-cv-01153-JPG-RJD

 RYAN CASTLEMAN, KEVIN CRIPPS, and
 CRAIG VIEIRA,

               Defendants.

                                      JUDGMENT
       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Ryan Castleman, Kevin Cripps, and Craig Vieira, and that this matter is DISMISSED

WITH PREJUDICE.

DATED: June 18, 2019

                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY: s/Tina Gray
                                                    Deputy Clerk
Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
